Decided that where a corporation *aggregate is complainant, the bill, from the necessity of the case, must be verified by some officer or agent of the corporation. That bills which arc to be verified by the oath of an agent or attorney for a complainant should be drawn in the same manner as bills which are tobe sworn to by the complainant, himself; stating those matters which are within the personal knowledge of such agent or attorney positively; and those which he has derived from the information of others should be stated or charged upon the information and belief of the complainant; and that the oath of the agent or attorney verifying the bill should state that the defendant lias read the bill or heard it read, and know-s the contents thereof, and that the same is true of his own knowledge, except as to the matters which are therein stated to be on the information or belief of the complainant; and that as to those matters the deponent believes it to be true. That in the case of ex parte applications for injunctions orne exeats founded upon such bills, if any material allegation or charge necessary to be sworn to positively, to *1073authorize the issuing of the injunction or ne exeat, is not within the personal knowledge of the agent or attorney who verifies the bill, he should, in addition to his own verification, annex the affidavit of the person from whom he derived his information, swearing that he knows such allegation or charge to be true. So much of the order as is appealed from by the defendant Skinner, reversed, and the injunction dissolved, with costs, and the part of the order denying the application to amend, affirmed, with costs.